Citation Nr: 1022386	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  10-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1944 to November 
1946, for which he received an honorable discharge, and from 
March 1947 to December 1948, for which he received a 
discharge under dishonorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2010 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for lymphoma as a result of 
exposure to ionizing radiation.  

The Veteran did not request a hearing on this matter.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was diagnosed with non-Hodgkin's lymphoma in 
2009.  He claims that this disability was caused by exposure 
to radiation while on active service in Japan.  Specifically, 
the Veteran contends that he was exposed to radiation while 
on guard duty in Nagasaki during the occupation of Japan.  He 
claims that he traveled back and forth between Sasebo, where 
he was stationed, and Nagasaki.

The Veteran's personnel records are not associated with the 
claim file.  Discharge papers indicate that the Veteran 
participated in the occupation of Japan from September 23, 
1945 to October 20, 1945, and that his military occupation 
specialty (MOS) was rifleman.

In December 2009, the RO asked the Defense Threat Reduction 
Agency (DTRA) to verify the Veteran's participation in the 
occupation of Japan.  In a January 2010 letter, DTRA 
responded that the Veteran was assigned to "I" Company, 3rd 
Battalion, 26th Marine Regiment, 5th Marine Division; that he 
arrived at Sasebo, Japan on September 22, 1945; and that he 
left Sasebo on October 19, 1945.  The letter states, "Marine 
Corps records do not document [the Veteran's] presence with 
the American occupation forces in . . . Nagasaki, Japan."    

This case was certified to the Board in April 2010, and in 
May 2010, the Board received additional evidence from the 
Veteran.  This evidence consists of a March 2010 letter from 
DTRA to the Veteran; an internet article concerning the 
United States' occupation of Sasebo, Japan in September 1945; 
an April 2010 letter from a soldier whose battalion did 
"cleanup work" in Nagasaki, Japan; and internet accounts of 
soldiers stationed in Japan after the surrender.  These 
documents were not previously in the claim file.  This 
evidence has not been considered by the RO, and no waiver of 
initial RO consideration is currently of record.  See 38 
C.F.R. 
§§ 19.37, 20.1304.

Without a written waiver of initial RO consideration of this 
additional pertinent evidence, this case must be returned to 
the agency of original jurisdiction for readjudication and 
issuance of a supplemental statement of the case.  Id.; see 
also Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) (holding that a prior VA regulation allowing 
the Board to consider additional evidence without remanding 
case to the agency of original jurisdiction for initial 
consideration was invalid).

Moreover, the Board finds that DTRA's March 2010 letter to 
the Veteran conflicts with its January 2010 letter to the RO.  
The March 2010 letter states, "[w]e reviewed 5th Amphibious 
corps Location Statements for the precise location of your 
unit while you were in Japan."  The Veteran claims that he 
was never attached to the 5th Amphibious Corps.  Furthermore, 
the March 2010 letter states that DTRA could not verify the 
Veteran's guard duty with the 3rd Platoon because "historical 
records at the platoon level are not available."  Finally, 
the January 2010 letter references a December 2009 letter 
from DTRA to the RO that is not of record.  This letter must 
be obtained and associated with the claim file.

Lymphomas other than Hodgkin's disease are recognized as a 
radiogenic disease which entitles a claimant to special 
developmental procedures to assist in proving the claim on a 
direct basis.  See 38 C.F.R. § 3.311; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  38 C.F.R. § 3.311(a)(2)(iii) 
requires VA to forward all records which may contain 
information relating to the Veteran's radiation dose to the 
Under Secretary for Health, who is tasked with preparing a 
dose estimate, to the extent feasible, based on available 
methodologies.  It is important to note that it is within the 
province of the Under Secretary for Health, and no other 
entity, to determine whether the Veteran had actual exposure 
to ionizing radiation.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	Request the Veteran's service 
personnel records from the National 
Personnel Records Center (NPRC) and 
other appropriate records 
depositories. 

2.	After completion of #1, contact the 
DTRA and request a copy of the 
December 2009 letter to the RO.  Ask 
DTRA to certify whether the Veteran 
participated in any radiation-risk 
activity between September 22, 1945 
and October 19, 1945, to include 
providing guard duty to American 
forces in Nagasaki, Japan while 
stationed in Sasebo, Japan. 

3.	After completion of #1 and #2, 
forward all records which may contain 
information relating to the Veteran's 
radiation dose to the Under Secretary 
for Health for preparation of a dose 
estimate, to the extent feasible, 
based on available methodologies.  

4.	After the development requested above 
has been completed, along with any 
other development deemed necessary, 
the record should again be reviewed.  
If the benefit sought on appeal 
remains denied, then the Veteran and 
his representative should be 
furnished with a Supplemental 
Statement of the Case and be given 
the opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

